                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY DALE DRAWHORN,                               Case No. 19-cv-01269-HSG
                                   8                   Plaintiff,                           JUDGMENT
                                   9             v.

                                  10     CRAIS KOENIG, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated in the Order of Dismissal, this action is DISMISSED for failure to

                                  14   state a claim upon which relief may be granted.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 5/31/2019

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
